Citation Nr: 0120155	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  94-22 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 




INTRODUCTION

The veteran had active service from July 1957 to July 1959 
and from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1993 rating decision of the Newark, 
New Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in pertinent part, denied service 
connection for diabetes mellitus.  In September 1998 this 
matter came before the Board and was remanded to the RO for 
further evidentiary development.


FINDING OF FACT

Diabetes mellitus was not manifested during either of the 
veteran's two periods of active duty service, was not 
manifested within one year following either period of active 
service, and is not shown by any competent evidence to be 
related to service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), 
114 Stat. 2096 (2000).  The VCAA eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA also includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  It is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, the Board finds that the 
VA's duties, as set out in the VCAA, have nonetheless been 
fulfilled.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102 and 
5103).  The veteran was notified, in the September 1993 
rating decision, and in the October 1993 statement of the 
case, and subsequent supplemental statements of the case in 
March 1994, August 1997, and May 1999, what was necessary, 
evidentiary wise, to establish service connection for 
diabetes mellitus.  He was also notified in a September 1998 
letter from the RO of the need to provide information 
pertaining to treatment he received for his diabetes 
mellitus.  The Board therefore concludes that the RO has 
adequately informed him of the information and evidence 
needed to substantiate this claim, and complied with VA's 
notification requirements.  Thus, VA has no outstanding duty 
of notice to the veteran.  

VA has a duty to assist the veteran in obtaining evidence 
needed to substantiate his claim.  VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  
Throughout the pendency of this appeal, the veteran has cited 
numerous sources of private treatment for his diabetes 
mellitus, including Dr. Mitrotz, Dr. Simmons, Dr. Belsky, and 
Dr. Anolik.  Dr. Mitrotz indicated that treatment records for 
the veteran dated prior to 1975 were lost and unavailable.  
Treatment records from Dr. Simmons, Dr. Belsky, and Dr. 
Anolik were obtained by the RO and associated with the claims 
file.  The veteran reported, on VA examination in 1997, that 
after his separation from service in 1959 he was treated by a 
doctor for diabetes, but he also reported that that doctor 
had died and that his treatment records were no longer 
available.  The Board therefore finds that the RO made 
reasonable efforts to obtain all of the relevant records 
adequately identified by the veteran and, in fact, it appears 
that all such evidence identified by the veteran relative to 
his claim has been obtained or accounted for.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
The Board concludes that VA has satisfied its duties to 
notify and to assist the veteran, as mandated by VCAA.  Thus, 
the Board finds that further development is not warranted. 

Factual Background

Service medical records are negative for any complaints or 
findings of diabetes mellitus.  The veteran's service medical 
records were partially destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  A document that appears to be the veteran's 
entrance examination for his first period of active service 
shows that a urinalysis was negative for sugar or albumin.  
Other service examinations, including a separation 
examination in June 1959, an entry on active duty examination 
in November 1961, and a separation examination in June 1962 
are of record, intact, and are negative for any indication of 
diabetes mellitus; urinalysis on each examination was 
negative for albumin and sugar.

In a letter from a private physician's office dated in July 
1991, it was noted that the veteran was receiving treatment 
for diabetic retinopathy of both eyes.  

In a letter dated in April 1993 Martin K. Belsky, D.O. 
reported that the veteran is an insulin dependent diabetic 
who had been under his care for two years.  The veteran 
reported that in the early 1960s he was involved in a 
stressful situation while serving in the Army and Dr. Belsky 
opined that this "very well may have resulted in 
deterioration of his diabetic control". 

On VA examination in September 1993, it was noted that by the 
veteran's history diabetes was diagnosed when he was young 
and in the military, but he had reportedly never sought 
compensation from VA until now.  He had been on insulin for 
only the past six months.  The diagnoses included insulin-
treated diabetes.

Received from the veteran in October 1994 was an excerpt from 
a publication titled "Blood Glucose Monitoring:  For the 
Phases of your Life" which essentially discussed the 
relationship between diabetes and retinopathy.  

In a January 1994 letter, Albert Mitrotz, M.D. reported that 
he had treated the veteran from the mid-1960s to 1984, but 
that the veteran's records from the mid-1960s to 1975 were 
apparently lost when he changed the location of his practice 
in July 1975.  Dr. Mitrotz indicated that "during that time" 
he treated the veteran for diabetes mellitus, peptic ulcer, 
and hypertension.

On VA examination in May 1997, the examiner reviewed the 
claims file.  The veteran reported that shortly after his 
discharge from service in 1959 he began to experience 
polyuria, polydipsia, and some weight loss and consulted a 
physician.  He claimed he was found to be diabetic and placed 
on medication, but that clinical records of this treatment 
were not available because when that physician died, his 
records were destroyed.  He reported that he was recalled for 
military service, even though he was diabetic, and did not 
receive any medical treatment for diabetes during that period 
of service.  He claimed that after the second discharge from 
service he resumed treatment for his diabetes, and had been 
taking insulin for the past 10 years.  The VA examiner stated 
that on the face of the evidence it could not be said that 
the veteran's diabetes was manifest during his first period 
of service.  The examiner opined that the veteran's diabetes 
could certainly have occurred during the one year presumptive 
period following service, and that the veteran's history, 
although not documented by the records, supports this 
proposition.  The examiner also opined that the type of 
diabetes that the veteran would have had at age 25 or 26 
would have been "maturity onset diabetes of the young", and 
not insulin dependent diabetes, and would fit his description 
of diabetes at that age.

In a letter dated in September 1998 the RO requested that the 
veteran provide the names and addresses and approximate dates 
of treatment of all health care providers, VA or private, who 
had treated him for his diabetes mellitus since his discharge 
from service in 1962, specifically including any provider who 
treated him from 1984 to 1991.

In October 1998 the veteran submitted several VA Forms 21-
4142 (Authorization and Consent to Release Information to 
VA).  On one VA Form 21-4142, the veteran reported that Dr. 
Mitrotz treated him for diabetes, but noted that Dr. Mitrotz 
was no longer practicing and the veteran had no way of 
contacting him.  On other VA Forms 21-4142 the veteran 
reported that Dr. Anolik treated him for diabetes in 1998, 
that Dr. Belsky treated him for diabetes from 1991 to 1993, 
and that Dr. Simmons treated him for diabetes from 1993 to 
1998.  The record reflects that the RO sent letters Dr. 
Anolik, Dr. Belsky, and Dr. Simmons requesting treatment 
records for the veteran.

Received from Dr. Anolik was a treatment report dated in 
March 1998 showing that the veteran was "self-referred for 
evaluation of diabetes and pain".  The veteran reported 
having diabetes for 30 years.  The impressions included 
diabetes mellitus with retinopathy.

Received from Dr. Belsky were treatment records dated from 
July 1991 to July 1993 showing that the veteran was treated 
for diabetes mellitus and several other medical problems.  In 
a letter dated in September 1991, Dr. Belsky reported that he 
evaluated the veteran for diabetes mellitus and indicated 
that the veteran had been diabetic for the last twenty years.  
In a report prepared by Dr. Belsky in September 1991 for the 
Department of Labor, Division of Disability Determinations, 
it was noted that the veteran was first evaluated for 
diabetes in August 1991.  It was also noted that the veteran 
had been a diabetic for 20 years.  The diagnosis was diabetes 
mellitus, type II.  

Treatment records from Dr. Simmons, dated from July 1996 
through May 1997 show treatment for diabetes and related 
complications.  In a letter dated in January 1997, Dr. 
Simmons reported that the veteran had been coming to his 
office since July 1996 and suffered from insulin dependent 
diabetes mellitus, probably type II, with neuropathy.  Dr. 
Simmons indicated that there was "no shred of evidence" to 
suggest that this was a service-related disability, and 
nothing to indicate that veterans suffer a greater incidence 
of diabetes of any type or have a greater incidence of 
peripheral vascular disease related to diabetes.  Dr. Simmons 
noted that there was strong evidence to suggest that the type 
of diabetes that the veteran had related to genetic factors 
and to lifelong environmental factors.  Dr. Simmons indicated 
that the most important factor in the veteran's peripheral 
vascular disease, which produced a main disabling symptom of 
claudication, was the fact that he had smoked three packs of 
cigarettes per day for the past twenty years.  Dr. Simmons 
noted that there was no doubt that the veteran had a 
disability, but there was no evidence to suggest that it was 
related to the time he spent in service.

                                                    Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Where a veteran served 
for at least 90 days during a period of war or after December 
31, 1946, and certain chronic diseases, such as diabetes 
mellitus, become manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service.  

The veteran essentially contends that his diabetes mellitus 
was manifested within one year following his discharge from 
his first period of active service, and that it was 
aggravated during his second period of service.  

The record reflects that the veteran currently has diabetes 
mellitus; thus he has shown a current disability.  With 
regard to the veteran's claim that diabetes mellitus was 
manifested within one year following his discharge from his 
first period of service in 1959, the Board notes that there 
is no competent (medical) evidence which corroborates his 
contentions.  It is noteworthy that when the veteran was 
examined for entry on his second period of active duty, in 
December 1961, there was no history, complaint, or clinical 
finding regarding diabetes.  Although the veteran contended 
that he received treatment from Dr. Mitrotz after his first 
period of service, in a January 1994 letter, Dr. Mitrotz 
reported treating the veteran from the "mid-1960s" to 1984.  
Viewing the letter from Dr. Mitrotz in the light most 
favorable to the veteran, he reports treatment after both 
periods of active service and after any possibly applicable 
postservice presumptive periods.  Dr. Mitrotz does not 
specify when during the period from the mid-1960s to 1984 the 
veteran's treatment for diabetes mellitus started. 

Regarding the opinion of the VA examiner that the veteran's 
diabetes could certainly have occurred during the one year 
presumptive period following service and the letter from Dr. 
Belsky wherein he opined that the veteran's stressful 
situation in service "very well may have resulted in 
deterioration of his diabetic control," these opinions are 
stated in terms of hypothetical possibility, not probability.  
Furthermore, they are based entirely on the veteran's 
uncorroborated history.  The Board is not bound to accept 
medical opinions that are based on history supplied by the 
veteran where that history is unsupported by medical 
evidence.  Black v. Brown, 5 Vet. App. 177 (1993). 

There is no competent (medical) evidence supporting the 
veteran's contention that his diabetes was aggravated during 
his second period of service.  Although some of the service 
medical records were partially destroyed in the 1973 fire at 
the NPRC, the report of the active duty entry examination in 
November 1961 is intact and gives no indication that diabetes 
mellitus was present.  Furthermore, there is no record of 
diabetes being present during the second period of service.  
While records from that period of service may have been 
destroyed, the report of examination for separation from that 
period of service is intact, also, and contains no history, 
complaints, or findings associated with, or indicative of, 
diabetes.  Under such circumstances, it is not possible to 
find that diabetes increased in severity during service, as 
is necessary to support a grant of service connection based 
on aggravation.  

In sum, there is no contemporaneous medical evidence 
supporting the veteran's assertions that diabetes was 
present, but untreated, during service.  There is no 
contemporaneous evidence that diabetes was manifested in the 
one year periods following the veteran's discharge from 
service.  There is no clinical evidence of postservice 
continuity of diabetes treatment/symptoms.  Any current 
medical opinions relating the veteran's diabetes to service 
or to circumstances of service are based on his own 
uncorroborated history and/or are stated in speculative 
terms, as opposed to an expression of reasonable probability 
that such relationship exists.  Furthermore, they do include 
an explanation of the supporting rationale.  Of note is that 
the supporting statement by Dr. Mitrotz (that he treated the 
veteran for diabetes sometime between the mid 1960's and the 
mid 1980's) is based on his recollection of remote events as 
the veteran's treatment records were lost or destroyed, and 
that even viewed in its best light, it doesn't place the 
diabetes within the critical time frame, i.e., in service or 
in the first postservice year.  It is also noteworthy that 
the veteran has not responded to the RO's invitation to close 
the remaining gap in the record; he has not identified 
sources of claimed diabetes treatment from 1984 to 1991.

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  
Here, the preponderance of the competent evidence is clearly 
against the veteran's claim.  (Note Dr. Anolik's treatment 
record which places the onset of diabetes at a point in time 
after service and Dr. Simmons' letter of 1998, which links 
the veteran's diabetes to nonservice, genetic and 
environmental, factors.  




ORDER

Service connection for diabetes mellitus is denied.



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals



 

